Citation Nr: 1029246	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California which denied the 
Veteran's claim of entitlement to service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconferencing technology in September 2007.  The 
appeal was remanded for evidentiary development in May 2008 and 
June 2009.

As noted in the June 2009 remand, the issue was revised to 
include consideration of other applicable diagnoses of record, 
pursuant to Clemons v. Shinseki, 23 Vet.App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its June 2009 remand, the Board discussed relevant evidence 
pertaining to the Veteran's claim.  It concluded that additional 
development, to include a VA examination, was indicated.  The 
Board ordered that a VA examination be conducted to address the 
question of whether the Veteran had an acquired psychiatric 
disorder, to include PTSD, related to service.  An examination 
was carried out in October 2009.  The examiner concluded that he 
saw no evidence to support a PTSD diagnosis.  He did diagnose low 
average IQ and dysthymic disorder.  He did not provide an opinion 
regarding whether dysthymic disorder was related to service.  In 
light of the previous remand order, the Board finds that the 
question posed has not been fully addressed.  As such, 
clarification should be sought.  In this regard, Court has held 
that a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Moreover, the October 2009 examiner stated that the Veteran had 
emotional problems that clearly existed prior to service, and 
that they appeared to have continued in his civilian life.  This 
raises the question of whether a condition preexisted service 
entrance, and if so, whether that condition was aggravated by 
service.  In this regard, the Board notes that a Veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for active service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  In light of the 2009 VA examiner's statement that a 
disorder preexisted service, these questions must also be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pertaining to 
aggravation pursuant to 38 U.S.C. § 1153 and 
38 C.F.R. § 3.306.

2.  The Veteran's complete claims file should 
be reviewed, if possible, by the same 
examiner who conducted his October 2009 
examination.  The examiner is to answer the 
following questions:

Did the Veteran's dysthymic disorder clearly 
and unmistakably preexisted service?

If so, is there clear and unmistakable 
evidence (obvious and manifest) that 
dysthymic disorder was not aggravated by 
service?

If not, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that 
dysthymic disorder is related to the 
Veteran's active service?

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


